Citation Nr: 0022042	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
back injury, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
to include diabetic neuropathy.

3.  Entitlement to service connection for residuals of 
fractured teeth due to dental trauma (for purposes other than 
outpatient treatment).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder with hypertension.

7.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of regular aid and attendance of 
another person or at the housebound rate.

8.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in July 1993, September 1994, May 1995, and 
July 1999.  All of the issues on appeal, except for the issue 
of the veteran's competency to handle disbursement of funds, 
were addressed in an October 1997 Board remand, and the case 
has since been returned to the Board.  In the remand, the 
Board noted that the veteran had been granted service 
connection for a Class II fracture of tooth #8 due to dental 
trauma, for purposes of outpatient treatment by the VA, and 
that the specific issue on appeal with regard to a dental 
disability was entitlement to service connection for 
residuals of fractured teeth due to dental trauma, other than 
for purposes of VA outpatient dental treatment.  The appeal 
regarding the issue of competency to handle disbursement of 
funds subsequently arose from a July 1999 rating decision; 
this claim will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current low back disorder is manifested by 
complaint of back pain, particularly at the extremes of 
motion, some paraspinal muscle tenderness, and not more than 
moderate limitation of range of motion without abnormal 
mobility on forced motion or significant bone pathology.  

3.  There is no competent medical evidence of a nexus between 
the veteran's current diabetes mellitus, with diabetic 
neuropathy, and service.

4.  There is no competent medical evidence of a nexus between 
any current dental disorder, other than trauma to tooth #8, 
and service.

5.  The veteran's claim of entitlement to service connection 
for anemia was denied in Board decisions issued in June 1973 
and August 1975.

6.  Evidence submitted since the August 1975 Board decision 
is new but does not bear directly and substantially upon the 
question of whether the veteran currently suffers from anemia 
related to service.

7.  The veteran's claim of entitlement to service connection 
for a seizure disorder was initially denied in Board 
decisions dated in April 1980 and March 1987.

8.  Evidence submitted since the March 1987 Board decision is 
new but does not bear directly and substantially upon the 
question of whether the veteran's current seizure disorder is 
related to service.

9.  The veteran's claim for service connection for a heart 
disorder was initially denied in Board decisions dated in 
April 1980 and March 1987.

10.  Evidence submitted since the March 1987 Board decision 
is new and bears directly and substantially upon the question 
of whether the veteran has a current heart disorder, which 
was not diagnosed at the time of that decision.

11.  There is no competent medical evidence of a nexus 
between the veteran's currently diagnosed heart disorder, to 
include hypertension, and service.

12.  The veteran's service-connected disabilities include 
schizophrenia, evaluated as 100 percent disabling; and right 
ear hearing loss, evaluated as zero percent disabling.

13.  The veteran is not bedridden and has not been shown to 
require regular aid and attendance with regard to such 
functions as dressing himself, keeping himself ordinarily 
clean and presentable, adjusting a special prosthetic or 
orthopedic device, feeding himself, or protecting himself 
from the hazards or dangers incident to his daily 
environment.

14.  The veteran is not substantially confined to his 
dwelling and the immediate premises or to the ward or 
clinical areas of an institution by reason of service-
connected disabilities that are reasonably certain to 
continue throughout his lifetime.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a back injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).

2.  The claim of entitlement to service connection for 
diabetes mellitus, to include diabetic neuropathy, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of fractured teeth due to dental trauma (for 
reasons other than outpatient treatment) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The August 1975 Board decision denying service connection 
for anemia is final.  38 U.S.C.A. § 7104(b) (West 1991).

5.  Evidence submitted since the August 1975 Board decision 
denying service connection for anemia is not new and 
material, and the veteran's claim has not been reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

6.  The March 1987 Board decision denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991).

7.  Evidence submitted since the March 1987 Board decision 
denying service connection for a seizure disorder is not new 
and material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

8.  The March 1987 Board decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7104(b) (West 
1991).

9.  Evidence submitted since the March 1987 Board decision 
denying service connection for a heart disorder is new and 
material, and the veteran's claim has been reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

10.  The claim of entitlement to service connection for a 
heart disorder with hypertension, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

11.  The criteria for entitlement to SMC by reason of being 
in need of aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 
C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for residuals of a back injury

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for residuals of a back 
injury is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

On the basis of treatment for low back pain in service, the 
RO granted service connection for residuals of a back injury 
in a May 1970 rating decision.  A 10 percent evaluation was 
assigned, effective from November 1969.  In a May 1978 rating 
decision, the RO increased this evaluation to 20 percent, 
effective September 1978, based on an April 1978 VA 
examination.  This 20 percent evaluation has since remained 
in effect and is at issue in this appeal.  

In January 1997, the veteran was admitted to the emergency 
room of Mt. Sinai Medical Center in Cleveland following a 
motor vehicle accident.  An examination revealed tenderness 
over the cervical spine, but no low back symptomatology was 
noted.  A subsequent January 1997 report, from the Cleveland 
Clinic Foundation, shows that the veteran had complaints of 
neck pain with bending, standing, walking, lying, and moving.  
This report also contains findings of minimal limitation of 
flexion, moderate to major limitation of extension, and 
minimal to moderate bilateral side gliding; no exact findings 
in degrees of limitation of motion of the back were provided 
in this report, however.

During a February 1997 VA Travel Board hearing before the 
undersigned Board member, the veteran complained of radiating 
back pain that was constant.  He also reported that he could 
not bend his back to touch his toes.  

In March 1999, the veteran underwent a VA spine examination 
pursuant to the Board's remand.  He complained of chronic 
back pain for over thirty years.  He indicated that he did 
not wear a back brace and did not use a cane.  The 
examination revealed that the veteran could ambulate without 
assistance.  He had some tenderness and soreness across the 
spine and the paraspinous muscles to the right and left side 
of the back.  The examination revealed forward flexion to 70 
degrees and extension, bending, and rotation to 30 to 35 
degrees.  Pain was demonstrated at the extremes of motion.  
Also, the veteran could rise onto his toes and heels and 
squat.  The diagnosis was a residual injury of the 
lumbosacral spine; the examiner indicated that any changes 
that might be due to the veteran's motor vehicle accident 
could not be separated symptomatically from his residual in-
service injury.  X-rays of the lumbar spine revealed a 
Schmorl's node of the lumbar spine, with no significant bone 
pathology.  

The veteran also underwent a VA neurological examination in 
April 1999 in connection with the Board's remand.  The 
veteran's multi-volume claims folder was reviewed by the 
examiner, as had been the case on the March 1999 examination.  
The veteran rated his back pain an "8" on a scale from 1 to 
10.  He said that his pain was made worse by changes in the 
weather, lying on his back, or bending over or stooping.  The 
examination revealed forward flexion to 40 degrees, backward 
extension to 10 degrees, and bilateral lateral flexion and 
rotation to 20 degrees.  No paraspinal muscle tenderness was 
appreciated.  In rendering an impression, the examiner noted 
that the veteran had only limited range of motion of the 
lumbar spine, but his sensory loss was consistent with 
diabetic peripheral neuropathy, rather than radiculopathy.  
The examiner also commented that the 1997 motor vehicle 
accident did not result in injury to the lumbar spine and 
that the veteran's complaints of severe back pain were "not 
in concert with the physical examination findings or with the 
findings on imaging of his lumbar spine."  Indeed, the only 
notable change since a 1978 VA examination, according to the 
physician, was the onset of manifestations of diabetic 
peripheral neuropathy.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's back disability at the 20 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  Under this section, a 20 percent evaluation is 
warranted in cases of lumbosacral strain with muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation is in order for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. In other words, the criteria for a 40 percent 
evaluation under DC 5295 are conjunctive, not disjunctive, 
unless abnormal mobility on forced motion is shown.  

Currently, the veteran's low back disability is manifested by 
limitation of forward flexion to not more than 40 degrees, 
backward extension to 10 degrees, bilateral lateral flexion 
and rotation to 20 degrees, some tenderness and soreness, and 
complaint of pain at the extremes of motion.  The Board 
assumes for rating purposes that all of the reported 
symptomatology is attributable to the veteran's service-
connected lumbar spine disorder, rather than to an 
intervening back injury or diabetic neuropathy.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether signs 
and symptoms can be attributed to the serviced-connected 
condition).  

The veteran's symptomatology does not meet the requirements 
for the 40 percent rating under DC 5295.  He ambulated 
without assistance on recent VA examination and does not have 
abnormal mobility on forced motion.  No osteoarthritic 
changes or other significant bone pathology was reported from 
x-rays.  Although pain was demonstrated with range of motion 
testing, this pain was only apparent with extremes of motion; 
as such, the Board finds that this symptomatology, in and of 
itself, is insufficient to predicate a higher evaluation and 
is encompassed within the currently assigned 20 percent 
rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (1999).  In short, the Board finds 
that the evidence does not support an evaluation in excess of 
20 percent for the veteran's lumbar spine disorder under 
Diagnostic Code 5295.  

The Board has considered all potentially applicable 
diagnostic criteria in conjunction with the veteran's claim 
for a higher evaluation, but there is no evidence of 
residuals of a vertebral fracture, without cord involvement 
but with abnormal mobility requiring a neck brace (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5285); complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); ankylosis of the lumbar spine at 
a favorable angle (the criteria for a 40 percent evaluation 
under Diagnostic Code 5289); or severe intervertebral disc 
syndrome, productive of recurrent attacks with little relief 
(the criteria for a 40 percent evaluation under Diagnostic 
Code 5293).  

Additionally, the Board has considered the veteran's lumbar 
spine range of motion findings.  Forward flexion, even on the 
most recent neurologic examination, when movements were 
restricted more than on examination the previous month, was 
to 40 degrees or the middle third of a 90-degree flexion arc 
and would be more properly characterized as moderate than 
severe in degree, consistent with a 20 percent rating under 
DC 5292 (moderate limitation of range of motion warrants a 20 
percent rating, severe limitation of motion a 40 percent 
rating).  Loss of lateral bending is also contemplated under 
DC 5295 for the currently assigned 20 percent rating.  Taking 
these factors into consideration, the Board finds no basis 
for an increased rating to 40 percent under Diagnostic Code 
5292.  

Overall, the Board finds no schedular basis for an evaluation 
in excess of 20 percent for the veteran's residuals of a back 
injury.  As such, the preponderance of the evidence is 
against the veteran's claim for that benefit.  In reaching 
this conclusion, the Board acknowledges that, under 38 
U.S.C.A. § 5107(b) (West 1991), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran is not working, but he has 
submitted no evidence showing that his service-connected 
residuals of a back injury have markedly interfered with his 
employment status, and there is also no indication that this 
particular disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
veteran's hospitalizations during the pendency of this 
appeal, discussed infra, have concerned disorders other than 
his lumbar spine disorder, particularly schizophrenia.  As 
such, a remand to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is unnecessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


II.  Service connection for diabetes mellitus and 
residuals of fractured teeth due to dental trauma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The Board observes that in its December 1999 Supplemental 
Statement of the Case, the RO considered the veteran's claim 
for service connection for diabetes mellitus, with diabetic 
neuropathy, on the basis of exposure to Agent Orange in 
service.  VA regulations provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999).  For instance, service connection may be 
granted on a presumptive basis due to herbicide exposure in 
the Republic of Vietnam for acute and subacute neuropathy 
that becomes manifest to a compensable degree within one year 
following exposure to an herbicide agent during service.  38 
C.F.R. § 3.307(a)(6)(ii) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The veteran's service medical records do not include any 
evidence of diabetes mellitus.  The first medical report of 
record suggesting this disability is the report of 
hospitalization from October 1992 to January 1993 at the 
Oakwood Forensic Center, which includes an Axis III diagnosis 
of a history of diabetes mellitus.  It does not appear that 
any laboratory tests confirming this disability were 
performed during the hospitalization.  An undated VA 
treatment record, which describes the veteran as a "47 year 
old" (the veteran was born in July 1947), includes a 
diagnosis of diabetes mellitus.  This diagnosis is also 
confirmed in the report of a VA hospitalization from October 
to November of 1994.  Additionally, the Board observes that 
the veteran's claimed diabetic peripheral neuropathy was 
indicated in the report of an April 1999 VA neurological 
examination, previously described.  These records do not give 
a precise indication of the time of onset of the veteran's 
diabetes mellitus; the April 1999 report merely reflects that 
the veteran's diabetes was "present for a prolonged period 
of time."

In regard to the veteran's claim for service connection for 
residuals of fractured teeth due to dental trauma, the Board 
observes that service connection for purposes of outpatient 
VA treatment has been established for in-service trauma to 
tooth #8.  Thus, and the remaining question is whether any 
other current dental disability is related to service.  The 
veteran's service dental records reflect no dental trauma, 
other than to tooth #8.  Post-service VA treatment records, 
dated from June 1995 to October 1997, show treatment for 
other teeth, including numbers 5, 9, 14, 16, 18, 19, 30, and 
32, but there is no indication from these records that this 
treatment was in any way related to an incident of the 
veteran's military service.

Initially, in analyzing the facts of this case, there is no 
evidence suggesting that the veteran was diagnosed with acute 
or subacute peripheral neuropathy within one year following 
his service in Vietnam.  As such, the regulatory provisions 
providing for presumptive service connection for this disease 
when manifested within one year following herbicide exposure 
are not for application.  The Board has thus considered the 
veteran's claim for service connection for diabetes mellitus, 
with diabetic neuropathy, on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, there is no competent medical evidence of a 
nexus between the veteran's currently diagnosed diabetes 
mellitus, with diabetic neuropathy, and service.  There is 
also no evidence showing that this disease was first manifest 
within one year following the veteran's separation from 
service.  Moreover, there is no competent medical evidence of 
a nexus between any current dental disability (other than 
trauma to tooth #8) and service.

Indeed, the only evidence of record supporting the veteran's 
claims is the lay evidence of record, including the testimony 
from his February 1997 VA Travel Board hearing.  Since the 
veteran as a lay person, he is not qualified to provide a 
medical opinion and would generally not be capable of opining 
on matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for 
diabetes mellitus, to include diabetic neuropathy, and for 
residuals of fractured teeth due to dental trauma (other than 
for outpatient treatment purposes), these claims are not well 
grounded.  Since the veteran's claims for service connection 
are not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claims.  
See Epps v. Gober, 126 F.3d at 1467-68  ("there is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim for service connection for diabetes mellitus, to 
include diabetic neuropathy, on its merits and has denied the 
claim for service connection for residuals of fractured teeth 
due to dental trauma as not well grounded, as indicated in 
the December 1999 Supplemental Statement of the Case, whereas 
the Board has denied both claims as not well grounded.  
Regardless of the basis of the RO's denials, no prejudice to 
the veteran results in cases where the RO denies a claim for 
service connection on the merits and does not include an 
analysis of whether the veteran's claim is well grounded, and 
the Board denies the same claim as not well grounded.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III.  New and material evidence to reopen claims for service 
connection for 
anemia, a seizure disorder, and a heart disorderwith 
hypertension

A.  Applicable laws and regulations

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1999); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit indicated that, in cases of a reopened 
claim, the veteran should have an opportunity to present 
evidence on the issue of well-groundedness before the 
original trier of fact, and should be provided an explanation 
under 38 U.S.C.A. § 5103(a) (West 1991) of what evidence was 
missing from the claim and an opportunity to supply such 
evidence.  See generally Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).

B.  Anemia and a seizure disorder

The RO denied service connection for anemia in rating 
decisions issued in May 1970 and July 1971.  The denial was 
confirmed in a June 1973 Board decision on the basis that, 
while the veteran was treated for hemolytic anemia secondary 
to a glucose 6 phosphate dehydrogenase (G6PD) deficiency in 
service, there was no evidence of current anemia.  A February 
1970 VA examination report contains a diagnosis of a 
congenital G6PD deficiency, currently asymptomatic, based on 
the veteran's history.  

In a subsequent decision, dated in August 1975, the Board 
determined that no new factual basis had been presented with 
regard to the claim for service connection for anemia, as 
hemolytic anemia had not been found on a November 1974 VA 
examination.  This Board decision is a final decision under 
38 U.S.C.A. § 7104(b) (West 1991).  As such, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the August 1975 Board 
decision.

This evidence includes reports of November 1980 and August 
1981 psychiatric hospitalizations at Lima State Hospital, 
which show an Axis III diagnosis of a probable G6PD deficit 
by history (a history of antimalarial-induced hemolytic 
anemia, by the veteran's report), but there is no indication 
that this disorder was shown by blood testing or examination.  
An April 1990 report from the Oakwood Forensic Center 
contains an Axis III diagnosis of a history of G6PD 
deficiency "by previous report, as related by patient."  A 
January 1993 report from this facility also has an Axis III 
diagnosis of a history of G6PD deficiency; an examiner noted 
that the veteran reported this deficiency, but no relevant 
abnormalities were shown upon examination.  A December 1995 
VA treatment record reflects that the veteran reported a 
history of a G6PD deficiency and contains an impression of a 
G6PD deficiency, but there is no indication from this record 
that this impression was based on laboratory testing.  The 
veteran has also submitted duplicative copies of several 
service medical records, including an April 1969 service 
medical record showing a diagnosis of hemalytic anemia, 
secondary to a G6PD deficiency.  Additionally, during his 
February 1997 VA Travel Board hearing, the veteran reported 
current treatment for anemia.

Also, in a November 1978 rating decision, the RO denied 
service connection for blackouts.  The veteran appealed this 
decision, but in an April 1980 decision the Board continued 
this denial on the basis that this disorder had not been 
shown by the evidence of record and, as such, was not 
incurred in service.  In December 1982, the RO denied service 
connection for epileptic blackouts.  A subsequent claim for 
service connection for a seizure disorder and blackouts was 
denied in June 1985.  The veteran appealed this decision, but 
the Board in March 1987 determined that no new evidence 
submitted by the veteran had presented a new factual basis 
for the grant of service connection for a seizure disorder 
with blackouts.  At the time of that decision, the claims 
file included an August 1985 hospital report indicating that 
the veteran was an epileptic at that time.  The March 1987 
Board decision is final under 38 U.S.C.A. § 7104(b) (West 
1991).  As such, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the March 1987 Board decision.

In reviewing the evidence added to the record since the March 
1987 Board decision, the Board notes that the report of a 
September 1987 psychiatric hospitalization at Oakwood 
Forensic Center contains an Axis III diagnosis of a history 
of epilepsy.  This diagnosis was also noted in July 1988 and 
April 1990 reports from the same facility.  A January 1993 
report from this facility indicates that the veteran was 
known to have epileptic seizures and had been receiving 
Dilantin for this disability. He was further treated for 
seizures at a VA facility in November 1993.  Also, during his 
February 1997 VA Travel Board hearing, the veteran reported 
that he had suffered from seizures during service.

The Board has reviewed the cited evidence but finds that such 
evidence is either cumulative in nature or does not bear 
"directly and substantially" upon the questions of whether 
the veteran's claimed anemia and seizure disorder were 
incurred as a result of service.  The submitted service 
medical records are duplicates of records previously included 
in the claims file.  The cited December 1995 VA treatment 
record containing an impression of a G6PD deficiency is 
essentially cumulative of the cited 1970 VA examination 
report; in both, an impression of this disorder was rendered 
based on the history reported by the veteran rather than by 
laboratory studies.  

Similarly, even though the veteran has been diagnosed with 
epilepsy, none of the pertinent medical records contains an 
opinion or other evidence relating this disorder to service.  
In short, this evidence is not "so significant that it must 
be considered in order to fairly decide the merits" of the 
veteran's claims.  See Hodge v. West, supra.  As such, the 
Board finds that no new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for anemia and a seizure disorder.  The Board is 
unaware of any additional relevant evidence that could serve 
to reopen the veteran's claims and trigger a duty on the part 
of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d at 1484-85.


C.  Heart disorder with hypertension

In a March 1976 rating decision, the RO denied service 
connection for a heart condition on the basis that this 
disability had not been shown by the evidence of record.  In 
a November 1978 rating decision, the RO denied service 
connection for hypertension on the basis that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a heart disorder.  The veteran 
appealed this denial.  In an April 1980 decision, the Board 
continued the denial of entitlement to service connection for 
hypertension on the same basis.  In a December 1982 rating 
decision, the RO again denied service connection for 
hypertension.  A subsequent claim for service connection for 
a heart condition and hypertension was denied in a June 1985 
rating decision.  The veteran appealed this denial and the 
Board in a March 1987 decision continued the denial because 
there was no current evidence of a heart disorder.  The March 
1987 Board decision is final under 38 U.S.C.A. § 7104(b) 
(West 1991).  As such, the evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the March 1987 Board decision.

The reports of psychiatric hospitalizations at Oakwood 
Forensic Center in July 1988 and April 1990 contain an Axis 
III diagnosis of hypertension.  A November 1993 VA treatment 
report includes a blood pressure reading of 180/102.  An 
undated VA treatment record, which describes the veteran as a 
"47 year old," has a diagnosis of hypertension.  This 
diagnosis is also confirmed in a February 1996 VA hospital 
report.

Because the more recent medical evidence shows that the 
veteran has a diagnosis of hypertension, whereas the absence 
of such a diagnosis was a predicate for the prior final 
denial of the veteran's claim, this evidence is new and bears 
materially and substantially on the issue at hand.  
Therefore, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claims for service 
connection for a heart disorder with hypertension.  

Having reopened the veteran's claim for service connection 
for a heart disorder with hypertension, the next step is 
consideration of this claim on a de novo basis.  As 
previously discussed, the initial consideration in deciding a 
claim for service connection is determining whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
However, also as indicated above, the Circuit Court of 
Appeals for the Federal Circuit has held that in cases of a 
reopened claim, the veteran should have an opportunity to 
present evidence on the issue of well-groundedness before the 
original trier of fact and should receive an explanation of 
what evidence was missing from the claim.

Nevertheless, in this particular case, the Board observes 
that, the RO indicated in its December 1999 Supplemental 
Statement of the Case that the denial of the veteran's claim 
for service connection for a heart disorder was being 
continued in light of the fact that there was no evidence 
that this disorder was incurred in or aggravated by service 
or manifested to a compensable degree within one year 
following discharge.  See 38 C.F.R. §§ 3.307, 3.309 (1999) 
(which include cardiovascular disease among the disorders for 
which service connection may be granted on a presumptive 
basis if manifested to a compensable degree within one year 
of discharge from service).  The Board views this explanation 
of the reason for denial of the veteran's claim as an 
adequate explanation of what evidence was missing from the 
claim,  Since his claims file was not transferred to the 
Board until April 2000, he had an adequate opportunity to 
supply such evidence or request additional time to do so.  As 
such, the Board finds that no prejudice to the veteran will 
result from an adjudication of his claim, to specifically 
include a determination of well-groundedness, in the present 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board would point out that the evidence 
cited to reopen the veteran's claim for service connection 
for a heart disorder is the earliest medical evidence of 
record of the veteran's current disorder.  There is no 
evidence of record of this disability within one year 
following his discharge from service, and the medical records 
indicating a current disability contain no opinions or other 
evidence relating this disability to service.  The only 
evidence of record supporting the veteran's claim is his own 
lay opinion, as indicated in the testimony from his February 
1997 VA Travel Board hearing, but the Board would again point 
out that lay persons do not possess the requisite medical 
expertise needed to render a diagnosis or a provide a 
competent opinion regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-95.

Given the absence of competent evidence to support the 
veteran's claim for service connection for a heart disorder 
with hypertension, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68.  The Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded and 
impose a further duty on the part of the VA to notify the 
veteran of the evidence required to complete his application.  

IV.  Entitlement to SMC by reason of being in need of regular 
aid and attendance 
or at the housebound rate.

As a preliminary matter, the Board finds that the veteran's 
claim for SMC is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  After examining the record, 
the Board is also satisfied that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's duty to assist him with the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).

Under VA laws and regulations, SMC provided under 38 U.S.C.A. 
§ 1114(l) is payable in cases where the veteran is so 
helpless as to be in need of regular aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are contained in 38 
C.F.R. § 3.352(a) (1999).
The following will be accorded consideration in determining 
the need for regular aid and attendance: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, whether physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  Id.

"Bedridden" status will be a proper basis for the 
determination of the need for regular aid and attendance.  
For the purposes of this paragraph, "bedridden" means that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's conditions are such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

Also, SMC may be paid to a veteran in cases where that 
veteran has a single service-connected disability rated as 
100 percent disabling and either (a) has an additional 
service-connected disability, or disabilities, independently 
rated as 60 percent disabling, which (i) is/are separate and 
distinct from the service-connected disability rated as 100 
percent disabling and (ii) involve(s) different anatomical or 
bodily symptoms; or (b) is permanently housebound by reason 
of a service-connected disability or disabilities.  The 
latter requirement is met when the veteran is substantially 
confined to his dwelling and the immediate premises as a 
direct result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout the veteran's lifetime.  38 U.S.C.A. 
§ 1114(s) (West 1991); 38 C.F.R. § 3.350(i) (1999).  The 
applicable laws and regulations contain no provision allowing 
for the consideration of nonservice-connected disabilities in 
the determination of housebound status for the purposes of 
SMC.

In this case, the veteran's service-connected disabilities 
are schizophrenia, evaluated as 100 percent disabling; and 
the residuals of a back injury, rated at 20 percent 
disabling.  There is no separate disability or disabilities 
evaluated at the 60 percent rate in addition to the veteran's 
schizophrenia.  As such, the central questions in this case 
become whether the record establishes that the veteran is in 
need of regular aid and attendance or is permanently 
housebound by reason of a service-connected disability or 
disabilities.  

The Board has reviewed the claims file so as to determine 
whether the veteran is in need of regular aid and attendance 
or housebound, as alleged.  Significantly, the veteran failed 
to report for two VA examinations in conjunction with his 
claim in July 1994.  The VA's statutory duty to assist the 
veteran with the development of facts pertinent to his well-
grounded claim is not a one-way street and he cannot 
passively wait for assistance in those circumstances where he 
may or should assist in developing putative evidence, such as 
appearing for a VA examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under the circumstances, the 
Board has considered the other recent evidence of record in 
order to determine these records may provide a basis for 
entitlement to SMC.  

In reviewing this evidence, the Board observes that the 
report of a VA hospitalization in October and November of 
1994 reflects that the veteran was living with his sister and 
was dressed in dirty clothing.  A February 1996 VA 
hospitalization report indicates a disheveled appearance, 
with "street clothes."  A subsequent hospitalization 
report, covering the period from March to May in 1996, 
indicates that the veteran took passes to look for housing 
and found an apartment with the help of his sister.  

An October 1996 VA psychiatric examination report and the 
report of a May 1997 VA hospitalization are essentially 
devoid of information regarding the veteran's living 
situation.  The report of a January 1997 private 
hospitalization indicates that the veteran received emergency 
care following a motor vehicle accident in which he was the 
driver.  Also, during a March 1999 VA examination, the 
veteran reported that he could do "normal daily activity."  
The report of an April 1999 VA examination reflects that the 
veteran admitted to not having washed in over two weeks, but 
he was dressed "appropriately."

The Board does not doubt that the veteran's psychiatric 
disability and back disorder have resulted in a significant 
level of social and occupational impairment.  However, 
entitlement to SMC by reason of being in need of aid and 
attendance or at the housebound rate requires that certain 
criteria be met.  The evidence shows that the veteran has 
been noted to have poor personal hygiene and dress on several 
occasions, but there is no indication from the record that 
the veteran is actually unable for medical reasons to dress 
himself or to keep himself clean.  There is similarly no 
evidence of a need for aid with using orthopedic devices, 
feeding, attending to the wants of nature, or protection from 
hazards or dangers of the daily environment.  The veteran is 
not bedridden.  As such, the record does not establish that 
the veteran requires regular aid and attendance.

Similarly, although the veteran has been hospitalized due to 
his service-connected psychiatric disorder on multiple 
occasions during the pendency of this appeal, he has not been 
hospitalized since 1997.  There is no indication that he is 
"substantially confined" to the ward or clinical areas of 
an institution..  Similarly, there is no evidence that he has 
been confined to his dwelling and the immediate premises.  As 
such, the record does not establish that the veteran is 
permanently housebound by reason of a service-connected 
disability or disabilities.

Overall, the Board finds that the criteria for SMC on the 
basis of needing regular aid and attendance or at the 
housebound rate have not been met in this case.  The 
preponderance of the evidence is against the veteran's claim 
for this benefit and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a back injury, currently evaluated as 20 percent 
disabling, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for diabetes mellitus, to include 
diabetic neuropathy, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of fractured teeth due to 
dental trauma (for purposes other than outpatient treatment) 
is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for anemia, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a seizure 
disorder, the appeal is denied.

New and material evidence has been submitted with regard to 
the veteran's previously denied claim of entitlement to 
service connection for a heart disorder with hypertension, 
and the claim has been reopened.  A well-grounded claim not 
having been submitted, entitlement to service connection for 
a heart disorder with hypertension is denied.

The claim of entitlement to SMC by reason of being in need of 
aid and attendance or at the housebound rate is denied.


REMAND

The veteran's appeal regarding competency to handle 
disbursement of funds was developed after a July 1999 RO 
decision that he was incompetent to handle disbursement of 
funds.  This was subsequent to the February 1997 VA Travel 
Board hearing and the October 1997 Board remand.  In his 
August 1999 Substantive Appeal, the veteran requested a VA 
Travel Board hearing in conjunction with this specific claim.  
It does not appear that the veteran was scheduled for such a 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 
(1999)).  Therefore, this matter is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing addressing the issue of 
competency to handle disbursement of 
funds before a member of the Board at the 
Cleveland VARO in accordance with his 
request and the usual procedures for a 
Travel Board hearing.  

By this REMAND, the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted as to 
this issue.  The veteran has the right to submit additional 
evidence and argument on this matter until the time of his 
hearing.  See also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran unless 
he is otherwise notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 


- 15 -


